Citation Nr: 1012927	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-38 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama



THE ISSUE

Entitlement to special monthly compensation on account of 
being housebound or needing the regular aid and attendance 
of another person.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The Veteran had active service from June 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2007 notice of disagreement asked the RO to obtain 
medical records from the VA medical center and from a state 
mental hospital.  In early August 2007, the RO received 
notice of a hearing to appoint another conservator for the 
Veteran.  Later that month, the RO sent releases for the 
state hospital records to the Veteran's previous 
conservator, with the first name misspelled.  There was no 
response.  The statement of the case was also sent to the 
old conservator, although a typed substantive appeal signed 
by the Veteran was received in response.  

Under these circumstances, the agency of original 
jurisdiction (AOJ) should identify and notify the Veteran's 
current conservator or guardian.  The current conservator or 
guardian should be notified of the status of the claim and 
asked to complete the release for the medical information.  

This remand also affords an opportunity to update VA medical 
information.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Probate 
Court of Houston County, Alabama and 
ascertain the name and address of the 
Veteran's current conservator or 
guardian.  If the conservator or 
guardian has, in fact, changed, the AOJ 
should send him or her copies of all 
correspondence issued since July 2007, 
especially the August 2008 request for 
medical information releases, with 
blank release forms, and the statement 
of the case (SOC).  

2.  If the AOJ receives the requested 
medical releases in a timely manner, it 
should request copies of the Veteran's 
records from the state hospital.  

3.  After the above development has 
been completed, the AOJ should obtain 
copies of the Veteran's VA medical 
records from August 2008 to the 
present.  

4.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant, his guardian, and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


